Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/05/2022 has been entered. Claims 1 and 3-15 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112 rejection set forth in the Non-Final Office Action mailed 3/01/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hantsoo (US 20080223478) in view of Lee (KR 200486419) with citations made to attached machine translations.
Regarding claim 1, Hantsoo teaches a system for distribution of beverages that comprises at least one type of beverage recipient with a collection space developing upwards from a base wall that presents a flow passageway opening ([0067] 61 beverage container, 70 interior volume of the beverage container); flow regulation disposition that provides flow passage if impinged with at least a given flow passage pressure upstream ([0094] fluid delivery assembly (13, 31, 40, 53, 63, 83)); and at least one type of beverage apparatus operatively associated with a beverage discharge disposition ([0110] beverage fluid filling apparatus) that comprise a beverage discharge element oriented to discharge the beverage along a beverage discharge flow upwards with said flow passage pressure ([0094] fluid feed-in (15, 32, 41, 55, 65, 85))), and a recipient placement surface surrounding said beverage discharge element (Fig. 2, [0089] 28 countertop beverage device installed on the countertop surface); wherein said beverage recipient further comprises a flux constrain disposition that is disposed within said flow passageway opening downstream of said flow regulation disposition ([0094] outflow mitigation device (18, 19, 34, 43, 58, 68, 69, 88, 89)), so that a flow pattern at an entry in a base region of the collection space is different from a flow pattern directly downstream of said flow regulation disposition (Fig. 6 first flow patter shown from element 65 and second flow pattern shown from element 68 and 69) wherein said flux constrain disposition is provided in a stationary position ([0094] outflow mitigation device (18, 19, 34, 43, 58, 68, 69, 88, 89)) in proximity downstream of said flow regulation disposition ([0094] fluid delivery assembly (13, 31, 40, 53, 63, 83)) and preferentially developing in at least one of at least partially inside of said flow passageway opening (Fig.6 68 provided in the passageway of the fluid feed in 65), at least in the proximity and at least in its most part not above of the interior surface of the base wall in the base region of collection space (Fig.6 68 shown not above the interior surface of the cup), wherein said flux constrain disposition comprises a non-moving flow deflecting element that provides at least one of: a flow impact wall and a reduction of flow passage section ([0071] 65 pressurized fluid feed-in, shown to have wall Fig. 6), whereby said flow impact wall develops in the downwards-oriented wall of said flow deflecting element, and extends along a direction transversal in relation to the prevailing flow direction upstream in a central region of said flow deflecting element, and along an oblique direction relative to the prevailing flow direction, upstream in a peripheral region of said flow deflecting element ([0071] 65 pressurized fluid feed-in, Fig.6  shown below 69 the umbrella check valve and extends transversal and in oblique direction in regards to the flow direction shown) but is silent on a flux constrain disposition that is disposed within said flow passageway opening downstream of said flow regulation disposition and is statically operational to change, and said flux constrain disposition comprises a non-moving flow deflecting element.
Lee teaches a flux constrain disposition that is disposed within said flow passageway opening downstream of said flow regulation disposition and is statically operational to change ([0036] 117 fixed housing of water supply passage 11, Fig. 4 provided downstream of control valve 12, where flow of starts at control valve towards the fixed housing) and said flux constrain disposition comprises a non-moving flow deflecting element ([0036] 117 fixed housing, which provides flow deflection).
Hantsoo and Lee are considered to be analogous to the claimed invention because they are in the same field of beverage dispensing objects. It would have been obvious to have modified Hantsoo to incorporate the teachings of Lee to have a fixed constrain disposition in order to supply water a constant rate to the inner portion of a container from the lower end of the container (Lee [0010]).
Regarding claim 4, Hantsoo and Lee teach the system according to claim 1, and Hantsoo teaches wherein said flux constrain disposition ([0094] outflow mitigation device (18, 19, 34, 43, 58, 68, 69, 88, 89)) is provided so that said flow deflecting element ([0075] 69 umbrella check valve in the open position) confines a flow passage section along a respective perimeter, with relation to a wall of said flow passageway opening, and wherein said flux constrain disposition is provided so that at least one of area and configuration of said flow passage section, varies along said flux constrain disposition along the flow direction ([0094] (18, 19, 34, 43, 58, 68, 69, 88, 89) outflow mitigation device, fluid delivered through the outflow mitigation devices, varies the amount of liquid allow to flow in).
Regarding claim 5, Hantsoo and Lee teach the system according to claim 1, and Hantsoo teaches whereinsaid flux constrain disposition provides a free space of gap type, between an exterior edge of flow deflecting element and an edge of said flow passageway opening ([0091] duckbill valve 34, Fig. 3 valve shown to have a gap between side walls) so that the discharge flow flows to collection space though a reduction of area of the flow passage section ([0057] 46 flow perforations at top of tube, Fig. 4 connected to pressurized fluid feed in 41 taken to be the flow passage section, reduces area of flow passage section).
Regarding claim 6, Hantsoo and Lee teach the system according to claim 1, and Hantsoo teaches wherein said flux constrain disposition ([0094] outflow mitigation device (18, 19, 34, 43, 58, 68, 69, 88, 89)),  is provided so that an surface of said flow deflecting element oriented to an interior of said collection space (Fig. 6, 60 perforated stopper, oriented to the interior of the collection space 70), results substantially aligned with an interior surface of said base region (Fig. 6, 60 shown aligned with the interior surface of the base of the cup), and preferentially presents a similar appearance as an remaining interior surface of beverage recipient region (Fig. 6, 60 shown similar to the interior of the beverage recipient).

Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hantsoo (US 20080223478) and Lee (KR 200486419) as applied to claim 1 above, in further view of Springer (US 8777182). 
Regarding claim 7, Hantsoo and Lee teach the system according to claim 1 but are silent on wherein said flux constrain disposition comprises a plurality of flow passageways, so that said beverage discharge flow flows downstream of said flux constrain disposition through at least two flow passageways, wherein said flow passageways develop along a perimeter extension of said flux constrain disposition and present flow passage sections that are different from the flow passage section upstream thereof.
However, Springer teaches wherein said flux constrain disposition comprises a plurality of flow passageways (Col. 13 lines 1-5 nozzle 852, include one or more apertures 854), so that said beverage discharge flow flows downstream of said flux constrain disposition through at least two flow passageways (Fig. 8 plurality of apertures 854), wherein said flow passageways develop along a perimeter extension of said flux constrain disposition and present flow passage sections that are different from the flow passage section upstream thereof (Fig. 8 plurality of apertures 854, on the perimeter of the nozzle 852).
Hantsoo, Lee, and Springer are considered to be analogous to the claimed invention because they are in the same field of beverage dispensing devices. It would have been obvious to have modified Hantsoo and Lee to incorporate the teachings of Springer to have a plurality of flow passageways around a perimeter the extension in order to facilitate the dispensing of fluid when apertures are exposed (Springer Col. 13 lines 40-45).
Regarding claim 10, Hantsoo and Lee teach the system according to claim 1 but are silent on wherein said flux constrain disposition confines, jointly with a portion of said base wall, a flow entry that develops along at least part of the perimeter extension of said flux constrain disposition whereby said flow entry preferentially presents a flow section smaller than the flow section of said flow passageway opening upstream thereof.
However, Springer teaches wherein said flux constrain disposition confines, jointly with a portion of said base wall, a flow entry that develops along at least part (Col. 13 lines 32-35 the container bottom 300 may push on platform 856, while permitting nozzle 852 to enter through hole 302, and therefore exposing apertures 854) of the perimeter extension of said flux constrain disposition whereby said flow entry preferentially presents a flow section smaller than the flow section of said flow passageway opening upstream thereof (Fig. 8 plurality of apertures 854, on the perimeter of the nozzle 852, smaller then dispenser connection device 850, Col 12. Lines 55-60).
It would have been obvious to have modified Hantsoo and Lee to incorporate the teachings of Springer to have a flux constrain disposition at the base wall with multiple passageways in order to permit fluid flow through the bottom of the container while also having a fluid tight seal after dispensing of the liquid (Springer Col. 1 lines 50-60).
Regarding claim 11, Hantsoo and Lee teach the system according to claim 1, but are silent on wherein said flux constrain disposition is provided so that the respective downstream- oriented surface does not project upstream of the surface of the base wall, and when the respective downstream-oriented surface develops along at least approximately in at least one of: a common plane, and a continuous alignment, relative to at least part of said base wall.
However, Springer teaches wherein said flux constrain disposition is provided so that the respective downstream- oriented surface does not project upstream of the surface of the base wall (Col. 13 lines 1-3, 32-35 nozzle 853 pushed against cap and the container bottom 300 may push on platform 856, allow nozzle to expose apertures 854, Fig. 8, flow from apertures will project downwards), and when the respective downstream-oriented surface develops along at least approximately in at least one of: a common plane, and a continuous alignment, relative to at least part of said base wall (Col. 9 lines 23-27 cap 304 coupled to container bottom).
It would have been obvious to have modified Hantsoo and Lee to incorporate the teachings of Springer to have a flux constrain disposition that does not project upstream but downstream in order to permit fluid flow through the bottom of the container while also having a fluid tight seal after dispensing of the liquid (Springer Col. 1 lines 50-60).
Regarding claim 12, Hantsoo and Lee teachthe system according to claim 1 and Hantsoo teaches to connect the flow deflecting element to the base wall ([0074] 68 perforated stopper) but is silent on characterized in that said flux constrain disposition presents a retention element provided as at least one of: as part of a flux constrain disposition provided as integral piece, as part of a flux constrain disposition provided as individual piece, and adapted so to provide retention by means of elastic pressure in the radially outwards direction, against the wall of said flow passageway opening.
However, Springer teaches wherein said flux constrain disposition presents a retention element (Col. 13 lines 54-56 ring 864, to secure container to platform 856) provided as at least one of: as part of a flux constrain disposition provided as integral piece, as part of a flux constrain disposition provided as individual piece (Col. 13 lines 51-55 dispenser connection device provided with magnetic material, to secure the container when filing) and adapted so to provide retention by means of elastic pressure in the radially outwards direction, against the wall of said flow passageway opening (Col. 13 lines 54-56 ring 864, to secure container to platform 856, Fig. 8).
It would have been obvious to have modified Hantsoo and Lee to incorporate the teachings of Springer to have a flux constrain retention element as an integral part of the flux constrain disposition, exerting pressure against side walls in order to secure the container to the platform during filling of the container (Springer Col. 13 lines 50-60).

Claims 3, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hantsoo (US 20080223478) and Lee (KR 200486419) as applied to claim 1 above, in further view of Kollep (US 9974412).
Regarding 3, Hantsoo and Lee teach the system according to claim 1 and Hantsoo teaches wherein said flux constrain disposition ([0094] outflow mitigation device (18, 19, 34, 43, 58, 68, 69, 88, 89)), is configured so that the discharge flow enters in said collection space along a direction similar to the prevailing flow direction upstream thereof (Fig. 6 upstream flow in interior volume of container 70) but is silent on but is silent on configured so that the prevailing flow direction is deflected twice downstream of said flow regulation disposition  (Fig. 4 liquid deflected in the flexible tube 17 then by ejection means 18),.
However, Kollep teaches configured so that the prevailing flow direction is deflected twice downstream of said flow regulation disposition (Col. 11 lines 32-35 Fig. 4 liquid deflected in the flexible tube 17 then by ejection means 18). 
Hantsoo, Lee, and Kollep are considered to be analogous to the claimed invention because they are in the same field of beverage dispensing devices. It would have been obvious to have modified Hantsoo and Lee to incorporate the teachings of Kollep to have the flow deflected twice in order to supply the brewed beverage through the beverage delivery means and to the container (Kollep Col. 4 lines 19-23).
Regarding claim 8, Hantsoo and Lee teach the system according to claim 1 and Hantsoo teaches wherein said flux constrain disposition is associated with said flow passageway opening of the base region of beverage recipient ([0094] outflow mitigation device (18, 19, 34, 43, 58, 68, 69, 88, 89)), by means of at least one of: and - provided integral in a single piece with the base region of said beverage recipient, preferentially in the proximity downstream of said flow passageway opening ([0094] outflow mitigation device (18, 19, 34, 43, 58, 68, 69, 88, 89) attached to fluid delivery assembly (13, 31, 40, 53, 63, 83));  but is silent on retained inside of said flow passageway opening, preferentially by means of pressured fitting so that resists to a flow pressure of at least 15 bar.
However, Kollep teaches retained inside of said flow passageway opening, preferentially by means of pressured fitting (Col. 4 lines 9-12 pump connected to beverage delivery means) so that resists to a flow pressure of at least 15 bar (Col. 4 lines 12-18 providing pressurized liquid between 10 and 25 bar).
It would have been obvious to have modified Hantsoo and Lee to incorporate the teachings of Kollep to have a fitting able to resist at 15-20 bar of pressure in order to supply the brewed beverage through the beverage delivery means and to the container (Kollep Col. 4 lines 19-23) 
Regarding claim 14, Hantsoo and Lee teach the system according to claim 1 and Hantsoo teaches wherein discharge of said beverage discharge flow to the interior of said collection space ([0069] fluid delivery assembly), but is silent on comprises, from upstream to downstream along the flow direction: a flow pressurization device adapted to supply a fluid flow at a flow pressure comprised between 1 and 20 bar, preferentially at least 10 bar, a brewing device adapted to collect a portion of edible substance, optionally provided inside of a capsule, and to supply a beverage discharge flow of resulting beverage, a beverage discharge disposition to provide support for placement of at least one, preferentially a plurality of types of beverage recipient whereby said beverage preparation apparatus presents an opening that provides an introduction of a portion of edible substance, and can be closed and supply connects to said brewing device, and is adapted for supplying said portion of edible substance, whereby said opening is provided next to said beverage discharge disposition, preferentially in the same exterior surface of said beverage preparation apparatus
However, Kollep teaches and comprises, from upstream to downstream along the flow direction: a flow pressurization device adapted to supply a fluid flow at a flow pressure comprised between 1 and 20 bar, preferentially at least 10 bar (Col. 4 lines 12-18 pump providing pressurized liquid between 10 and 25 bar), a brewing device adapted to collect a portion of edible substance, optionally provided inside of a capsule, and to supply a beverage discharge flow of resulting beverage (Col. 4 lines 12-18 capsule provided to the brewing unit), a beverage discharge disposition to provide support for placement of at least one, preferentially a plurality of types of beverage recipient whereby said beverage preparation apparatus presents an opening that provides an introduction of a portion of edible substance (Col. 8 lines 41-44 aperture 13 for capsule to be provided), and can be closed and supply connects to said brewing device, and is adapted for supplying said portion of edible substance  (Col 5 lines 6-10 tubular member connected to outlet aperture), whereby said opening is provided next to said beverage discharge disposition, preferentially in the same exterior surface of said beverage preparation apparatus (Fig. 1 aperture 13 next to inlet 4, which enables fluid communication to the container Col. 9 lines 32-35).
It would have been obvious to have modified Hantsoo and Lee to incorporate the teachings of Kollep to have a fitting able to resist at 15-20 bar of pressure in order to supply the brewed beverage through the beverage delivery means and to the container (Kollep Col. 4 lines 19-23). It would have been obvious to have a provide edible substance through a capsule and to supply the capsule through an aperture, having the aperture next to the beverage discharge disposition in order to be able to inject pressurized liquid into a capsule to brew the edible substance and also delivery the resulting substance to the beverage receptacle (Kollep Col. 2 lines 50-60).

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Hantsoo (US 20080223478) and Lee (KR 200486419) as applied to claim 1 above, in further view of Park (US 9957149).
Regarding claim 13, Hantsoo and Lee teach the system according to claim 1, but are silent on characterized in that said flux constrain disposition presents a plurality of retention elements that develop in a manner of legs, or similar, from the upstream oriented surface of said flow deflecting element, and that extend along a generally vertical direction, preferentially along an oblique direction, whereby said retention elements present elastic behavior and are provided so that exert elastic pressure sideways, upon the passageway sidewalls of said flow passageway opening, thereby retaining said flux constrain disposition on a stationary position.
Park teaches characterized in that said flux constrain disposition presents a plurality of retention elements that develop in a manner of legs, or similar (Col. 8 lines 5-10 a plurality of elastic arms 29 which elastically support the holder 20, Fig. 3b arms having the appearance of legs), from the upstream oriented surface of said flow deflecting element, and that extend along a generally vertical direction (Fig. 3b a plurality of elastic arms 29, shown extending vertically), preferentially along an oblique direction, whereby said retention elements present elastic behavior and are provided so that exert elastic pressure sideways, upon the passageway sidewalls of said flow passageway opening, thereby retaining said flux constrain disposition on a stationary position (Col. 8 lines 15-20 holder 20 is coupled to the inlet 13 of the main body 10 as the elastic force of the elastic arm 29 ).
Hantsoo, Lee, and Park are considered to be analogous to the claimed invention because they are in the same field of beverage dispensing devices. It would have been obvious to have modified Hantsoo and Lee to incorporate the teachings of Park to have a plurality of leg like retention elements extending vertically and providing elastic pressure in order to stably close an inlet provided for injecting beverages through the bottom of a container (Col. 3 lines 35-45).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hantsoo (US 20080223478) and Lee (KR 200486419) as applied to claim 1 above, in further view of Springer (US 8777182) and of Park (US 9957149).
Regarding claim 9, Hantsoo and Lee teach the system according to claim 1 and Hantsoo teaches wherein said flux constrain disposition is associated with said flow passageway opening ([0094] outflow mitigation device (18, 19, 34, 43, 58, 68, 69, 88, 89)), but is silent on by means of a plurality of retention elements that confine between themselves said plurality of flow passageways.
Park teaches by means of a plurality of retention elements (Col. 8 lines 5-10 a plurality of elastic arms 29 which elastically support the holder 20.).
It would have been obvious to have modified Hantsoo and Lee to incorporate the teachings of Park to have a plurality of retention elements in order to stably close an inlet provided for injecting beverages through the bottom of a container (Col. 3 lines 35-45).
Springer teaches that confine between themselves said plurality of flow passageways (Fig.8 multiple apertures 854 shown).
It would have been obvious to have modified Hantsoo, Lee, and Park to incorporate the teachings of Springer to have a plurality of flow passageways in order to facilitate the dispensing of fluid when apertures are exposed (Col. 13 lines 40-45).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hantsoo (US 20080223478) and Lee (KR 200486419) as applied to claim 1 above, in further view of Turner (US 10390640) and Springer (US 8777182).
Regarding claim 15, Hantsoo and Lee teach the system according to claim 1 and Hantsoo teaches the beverage recipients adapted so that can be retained by mechanical engagement in a same type of beverage discharge disposition, in particular presenting an engagement portion with similar engagement height ([01110] beverage containers of multiple size or shape to receive nozzle) but is silent on wherein the system includes includes a plurality of types of beverage recipients presenting different dimensions, in particular at least one of different dimensions of collection space, different dimensions of the base walls and different characteristic dimensions of the flux constrain disposition, such as for example number of flow passageways, respective flow section, elastic coefficient of at least part of respective flow deflecting element, but adapted so that can be retained by mechanical engagement in a same type of beverage discharge disposition, in particular presenting an engagement portion with similar engagement height, whereby at least one of said types of beverage recipients preferentially is not a disposable recipient.
However, Turner teaches wherein the system includes a plurality of types of beverage recipients presenting different dimensions, in particular at least one of different dimensions of collection space, different dimensions of the base walls and different characteristic dimensions of the flux constrain disposition (Figs 5-6, different beverage containers presented, Fig. 7 cup base wall shown to be smaller than Fig.6 cup base wall), such as for example number of flow passageways, respective flow section, elastic coefficient of at least part of respective flow deflecting element, whereby at least one of said types of beverage recipients preferentially is not a disposable recipient.
Hantsoo, Lee, and Turner are considered to be analogous to the claimed invention because they are in the same field of beverage dispensing devices. It would have been obvious to have modified Hantsoo and Lee to incorporate the teachings of Turner to have different beverage containers with different base walls in order to accommodate the shape requirement of vessels for different beverage types (Turner Col. 5 lines 30-35). 
Springer teaches whereby at least one of said types of beverage recipients preferentially is not a disposable recipient (Col.8 lines 15-20 container 292 at be a cup, pitcher, pint or mug).
It would have been obvious to have modified Hantsoo, Lee, and Turner to incorporate the teachings of Springer to not have a disposable recipient in order to dispense a wide variety of beverages to the correct containers (Springer Col. 5 lines 50-55).

Response to Arguments
Applicant's arguments filed 5/05/2022 have been fully considered but they are not persuasive. 
Regarding the applicants arguments that the previously cited references do not teach a flux constrain disposition that is statically operational and in a non-moving position, the newly cited reference Lee (KR 200486419) is overcomes the arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        7/21/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761